Citation Nr: 1000397	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
bilateral hearing loss and bilateral tinnitus.  

The Board remanded the matter to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
notification, evidentiary development, and adjudication in 
February 2009.  After completing the required notification 
and evidentiary development, the AMC re-adjudicated the 
claims, again denying them via the issuance of a supplemental 
statement of the case (SSOC) in November 2009.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely 
as not attributable to his period of active military service.

2.  The Veteran has bilateral tinnitus that is as likely as 
not attributable to his period of active military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has bilateral hearing loss that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has bilateral tinnitus that is the result of disease 
or injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2009).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claims for 
service connection for bilateral hearing loss and for 
tinnitus, it is the Board's conclusion that the VCAA does not 
preclude the Board from adjudicating the claims.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection for bilateral hearing loss and 
for bilateral tinnitus, which represents a full grant of the 
issues on appeal.  A decision therefore poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 
Fed. Reg. 49,747 (1992).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the United States Court of Appeals for Veterans Claims held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The United States Court of Appeals for the Federal 
Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The term "hearing loss disability" is defined by VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists that does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

In this case, the Veteran contends that his bilateral hearing 
loss and bilateral tinnitus began during his period of active 
service from August 1962 to August 1966.  First, the Board 
notes that VA audiology examination conducted in May 2009 
shows current bilateral hearing loss disability for VA 
purposes, as well as a current assessment of bilateral 
tinnitus.  38 C.F.R. § 3.385.  Service records show that the 
Veteran's military occupational specialty was aircraft 
mechanic.  The Veteran contends that he was exposed to noise 
as part of his in-service duties, specifically working in 
aircraft maintenance in close proximity to aircraft engines 
on the flight line.  As will be discussed below, the Board 
finds the Veteran both competent and credible to report that 
he had exposure to loud noise while in service.  Thus, the 
Board concedes that the Veteran sustained acoustic trauma 
while on active duty.  After separation from service, the 
Veteran worked in maintenance without using ear protection, 
and as a machinist with ear protection.  He also reported 
some recreational noise exposure from hunting and power 
tools.  

Relevant medical evidence of record consists of reports of VA 
examinations conducted in March 2007 and May 2009, as well as 
reports of private audiological evaluations the Veteran 
obtained in July 2007 and August 2007.  Review of the 
Veteran's service treatment records reflects no indication 
that he reported any hearing loss or ringing in his ears to 
medical personnel at any point during service.  During a 
medical examination conducted at his August 1962 service 
entry, audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

During a separation medical examination in July 1966, an 
audiological examination  revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
10 (20)
0 (10)
0 (10)
20 (25)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
20 (25)

Associated with the claims file are four opinions as to the 
etiology of the Veteran's bilateral hearing loss and 
bilateral tinnitus.  At the time of a March 2007 VA 
examination, the Veteran reported that his hearing loss 
developed when he was exposed to aircraft engines, pneumatic 
tools, and hammers while in the military and had continued 
since his time on active duty.  After military service, the 
Veteran reported that he worked in maintenance for 5 years 
without hearing protection and then as a machinist for 40 
years with hearing protection.  He also reported that he 
participated in hunting and recreational shooting with 
hearing protection.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 92 
percent in the left ear, which meets the requirement of 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2009).  
The examiner diagnosed the Veteran with bilateral hearing 
loss and bilateral tinnitus and opined that the disabilities 
were the result of the Veteran's 40-year post-service history 
of noise exposure, not the result of his noise exposure in 
service.  The rationale provided was the extent of hearing 
loss present at the time of the examination, the fact that 
the hearing loss was symmetrical in both ears, and the length 
of post-service noise exposure.  

The Veteran obtained private audiological evaluations in July 
2007 and August 2007, at which he reported that his hearing 
loss began while on active duty as a result of exposure to 
loud noises including aircraft engines on the flight line and 
in hangers.  After service, the Veteran stated that he worked 
in maintenance for 5 years without using hearing protection 
and as a machinist for 35 years, during which time he did use 
hearing protection and enrolled in a hearing conservation 
program.  He reported recreational noise exposure from 
shooting firearms with hearing protection and using power 
tools without hearing protection.  Both private examiners 
diagnosed the Veteran with bilateral hearing loss and 
bilateral tinnitus and opined that both disorders were more 
likely than not due to exposure to acoustic trauma while on 
active duty.  The July 2007 examiner noted that there was 
substantial documentation indicating the adverse affects the 
type of acoustic trauma the Veteran was exposed to while on 
active duty had on hearing.

However, in its February 2009 remand, the Board found that 
all three opinions identified above were deficient for VA 
purposes.  The Court has held that post-service reference to 
injuries sustained in service, without a review of service 
treatment records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

Thus, the Veteran was again provided VA examination in May 
2009.  At that examination, the Veteran continued to complain 
of hearing loss that he attributed to exposure to acoustic 
trauma, such as aircraft engine noise, while on active 
military duty.  The Veteran again reported experiencing post-
service noise exposure as a machinist but stated that he wore 
ear protection for his employment, as well as for his 
recreational hunting.  On audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
40
LEFT
10
15
20
20
40

The examiner diagnosed the Veteran with bilateral hearing 
loss and bilateral tinnitus and opined that it is at least as 
likely as not that both disabilities "could be related to 
military noise exposure."  In so finding, the examiner noted 
that he had reviewed the Veteran's claims file and considered 
the Veteran's contentions with regard to his in-service 
exposure to acoustic trauma.  

As noted above, the medical evidence of record establishes 
that the Veteran's current bilateral hearing loss is a 
disability for VA purposes. See 38 C.F.R. § 3.385.  The 
Veteran's assertions throughout the appeal have been 
consistent, and the objective medical evidence supports them.  
Specifically, the Veteran has affirmed that he was exposed to 
significant acoustic trauma while serving as an aircraft 
mechanic on active duty and that his hearing loss and 
tinnitus have existed in some form since service.  Although 
his statements are not competent to establish a diagnosis or 
etiology of his bilateral hearing loss and bilateral 
tinnitus, his statements are competent evidence as to what he 
experienced.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay statements are competent to prove a claimant exhibited 
certain features of symptoms of an injury or illness during 
service).  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  The Board finds the Veteran to be both 
competent and credible with respect to his complaints of 
experiencing ringing in his ears and changes in his hearing 
acuity following his exposure to acoustic trauma on active 
duty.  Moreover, the Veteran has been highly credible in his 
written statements and in the history he provided at his 
March 2007 and May 2009 VA examinations, as well as at his 
private audiological evaluations.  Specifically, he has 
acknowledged in each case that he was exposed to acoustic 
trauma not only during service but also for many years after 
service, and that he experienced increasing difficulties with 
diminished hearing and ringing in his ears after discharge 
from active service.

The Board acknowledges that the March 2007 VA examination 
report contains an opinion adverse to the Veteran's claims.  
It appears, however, that that opinion was based at least in 
part on the examiner's failure to consider the Veteran's 
medical history, including review of his service treatment 
records, and failed to properly take into account the 
Veteran's credible accounts of his in-service exposure to 
acoustic trauma and the continuity of his hearing loss and 
tinnitus symptomatology.  The Board thus concludes, as it did 
in its February 2009 remand, that the March 2007 VA 
examiner's statement is of limited probative value to the 
extent that he based his etiological opinion on an incomplete 
recitation of the facts of the Veteran's in-service exposure 
to acoustic trauma and his credible post-service complaints 
of continuity of symptomatology.  

The Board finds that such a conclusion is bolstered by the 
May 2009 VA examination.  In that opinion, the VA examiner, 
in consultation with a VA audiologist, concluded that it was 
"at least as likely as not that the Veteran's current 
hearing loss could be related to military exposure."  He 
reached a similar conclusion as to the etiology of the 
Veteran's bilateral tinnitus.  The Board acknowledges that, 
as discussed above, medical opinions based on speculation do 
not provide the degree of medical certainty provided to 
support a grant of service connection.  See Bloom, supra.  
The Board further notes that a physician's statement framed 
in terms such as "may" or "could" is not probative.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 
Vet. App. at 33 (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus).  However, in this case, the 
Board takes that view that the full sense of the May 2009 VA 
examiner's report is not one of "mere speculation" in the 
sense that term is used in the law.  Rather, the overall 
sense of the medical opinion is one of equipoise of the 
evidence-that the weight of the medical evidence both for 
and against the Veteran's claim for service connection for 
bilateral hearing loss and bilateral tinnitus is so evenly 
divided that it is as medically sound to find in favor of the 
Veteran's claim as against it.  Where, as here, the evidence 
is so evenly balanced and the matter does not appear 
susceptible to resolution through further development, the 
benefit if the doubt rule is for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  This is particularly so 
in the present case in light of the Veteran's substantial 
credibility in this proceeding; his competence to testify as 
to diminished hearing and ringing in his ears during service; 
and the fact that his contentions in this matter are 
consistent with the circumstances and conditions of his 
service.  See 38 C.F.R. § 3.159(a); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In sum, the Veteran has a current diagnosis of both bilateral 
hearing loss and bilateral tinnitus that have been linked to 
his active duty.  There is of record credible and competent 
lay evidence of diminished hearing and ringing in the 
Veteran's ears both during and in the years following 
service; competent medical evidence that the Veteran 
currently has bilateral hearing loss and bilateral tinnitus; 
and medical opinion evidence indicating at a minimum that the 
Veteran's current hearing loss and tinnitus is consistent 
with the acoustic trauma he experienced during service.  The 
Board finds the Veteran's assertions of noise exposure in 
service to be credible and, when considering the medical 
evidence and documentation of the Veteran's duties in 
service, the Board resolves any reasonable doubt in the 
Veteran's favor.  Accordingly, the Board concludes that the 
evidence supports service connection for bilateral hearing 
loss and bilateral tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


